Pe?* Curiam.
This was a bill in chancery, filed under the former practice, but tried since the taking effect of the present code. The cause was tried by the Court, and there was a finding and judgment, in respect to some matters involved, for the defendants. The complainants moved for a new trial, but no written reasons therefor appear to have been filed. The rulings alleged to have been erroneous, should have been presented as the ground of the motion for a new trial. Vide Kent v. Lawson, at the present term (1).
There having been no written reasons for a new trial, filed in the Court below, no question is presented for con*615sideration here. Howes v. Halliday, 10 Ind. R. 339. See, also, McGregor v. Axe, id. 362.
E. Dumont and W. S. Holman, for the appellants.
D. S. Major, for the appellees.
The judgment is affirmed with costs.

 See the last caso in this volume.